Citation Nr: 1723856	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for dysthymic disorder, generalized anxiety disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1996 to September 2002.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2013, the Board remanded the claim for further development.  

In March 2016, the Board found that the Agency of Original Jurisdiction (AOJ) had not completed the development requested in the August 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board remanded in March 2016 to obtain outstanding VA treatment records dated from April 2007, obtain any private treatment records with the Veteran's permission, and afford the Veteran a new VA mental health examination.  Although the AOJ substantially complied with the examination and private records portions of the remand directives, the AOJ failed to seek all outstanding VA treatment records dated from April 2007.  Id.  As such, the Board finds that further development is still required.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally seeks entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include dysthymic disorder, generalized anxiety disorder, and adjustment disorder.  While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claim. 
The pertinent, March 2016 remand directives instructed the AOJ to obtain outstanding VA treatment records dated from April 2007.  The Board noted that, if these records are not available, then a negative reply is required.  The AOJ obtained treatment records from West Haven VAMC and Providence VAMC. 

A May 2007 record from Providence VAMC states that the Veteran reported that he would no longer be coming to outpatient psychiatry there, but would seek treatment in the Connecticut VA medical system instead.  See April 2007 to April 2016 Providence VAMC records at page 3.

Although the AOJ obtained records from West Haven VAMC, the Board notes that they are not mental health treatment records; however, a February 2016 record notes that the Veteran sees a therapist for depression.  See April 2007 to April 2016 West Haven VAMC records at page 23.  

The Board highlights that West Haven VAMC is merely one of the many facilities in the Connecticut VA medical system, which also includes Newington VAMC and several community outpatient clinics.  There is no indication in the record that the AOJ sought records from Connecticut facilities other than West Haven, as there are no negative replies of such in the claims file.  

With the current record containing more than a ten year gap in mental health treatment records, and the aforementioned indications that the Veteran is still involved in mental health treatment, it is imperative to exhaustively seek these records before making a determination.  See 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(4); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

Seek outstanding VA mental health treatment records dated May 2007 forward from Connecticut VA medical system facilities.  If these records are not available, then a negative reply is required.  See 38 C.F.R. § 3.159(c)(2).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

